Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner notes that the term “pressed-fit” is used throughout the specification and claims.  The term “press fit” or “pressed-fit” is typically a term-of-art indicating a very specific mechanical connection between components that typically does not permit rotation between the components joined by a press-fit.  The limitation “pressed-fit” in this case is clearly not used as the traditional term of art, but to set forth a fit which provides a fiction fit that is variable.
Rude ‘128 may teach the amended subject matter, but this is not clear.  Therefore the 102(a)(1) rejection is withdrawn and a new rejection under 35 USC 103 based on Rude ‘128 in view of Lu, U.S. Patent Application Publication 2006/0285916 is set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude ‘128 in view of Lu, U.S. Patent Application Publication 2006/0285916.



Lu teaches a hinge mechanism comprising a pivot pintle with first and second pintle sections with a pintle section that has a torque regulating formation (221) which interacts with a tubular section 12/122 to bring the pintle into loose engagement and a “press-fit” engagement between the second pintle section 221 and the inner surrounding wall 122.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the device of Rude with the structures above, as taught by Lu, because a friction structure which disengages the pintle from the tubular section would reduce wear-and-tear on the hinge and therefore extend the life of the device, [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to be…the second frictional force”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device 
	




    PNG
    media_image1.png
    487
    710
    media_image1.png
    Greyscale

Regarding Claim 2, see first and second split which are apparent in figs. 5-6 in light of the designations set forth above.
**Examiner's Note: Examiner notes that the above claim contains the claim language “so as to vest….first pintle section“, and “so as to vest…second pintle section”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the 
Regarding Claim 4, see recess 30 and protrusion 32 which are respectively formed on the outer surrounding wall of the pintle section and the inner surrounding wall of the second tubular section.
**Examiner's Note: Examiner notes that the above claim contains the claim language “said protrusion is brought…inner surrounding wall”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Rude, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 7, see various junctures below which meet the limitations of the claim.

    PNG
    media_image2.png
    503
    577
    media_image2.png
    Greyscale


Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude-Lu as applied to claims 1-2, 4 and 7 above, and further in view of Chen, U.S. Patent 2003/0126719.
All the aspects of the instant invention are disclosed above but for a plurality of slots formed in the first inner surround wall in spatial communication with the first pivot hole and angularly spaced apart from each other about the pivot axis and elongated on the first direction.  Nor does Rude teach a 
	Chen clearly teaches grooves on each of two tubular sections which meet the limitations above (see elements 29, fig. 2).  Chen further teaches a gudgeon with a blocking portion (28) formed on the main body with two first abutting surface opposite each other along a circle and the pivot pintle has a blocked section (14) with two second abutting surfaces opposite each other along the circle around the pivot axis and which engages with the first abutting surfaces.
	At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Rude with the features of Chen because the slots would allow for lubrication retention which increases hinge life and the abutting portions would reduce the likelihood of damage to the hinge.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude-Lu as applied to claims 1-2, 4 and 7 above, and further in view of Wang, U.S. Patent Application Publication 2013/0038191.  
Rude does not teach the pintles being hollow.
Wang teaches a similar hinge with hollow pintles, see 10, see 11, and see Abtract.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Rude with a hollow pintle as taught by Wang because that would permit the routing of wires through the pintle if necessary (see Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677